       Case 2:19-cv-00723 Document 1 Filed 10/07/19 Page 1 of 1 PageID #: 1
(06/2017)




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT CHARLESTON
                                        SELECT ONE:



AL MARINO, INC., individually, et al.                 DISCLOSURE OF CORPORATE AFFILIATIONS
                                                      AND FINANCIAL INTEREST
 v.

                                                      CASE NUMBER 2:19-cv-00723
PURDUE PHARMA L.P., et al.




         Pursuant to F R &iv P 7.1, Al Marino, Inc.
                                    _________________________________________________,
                                             (type of party)
       Plaintiff
who is ________________________________________, makes the following disclosure:
                   (name of party)



 1.      Is the party a non-governmental corporate party?

               Ƒ
               ✔     YES                       Ƒ     NO
 2.      If the answer to Number 1 is “yes,” list below any parent corporation or state that there is
         no such corporation:

         No such corporation.

 3.      If the answer to Number 1 is “yes,” list below any publicly-held corporation that owns
         10% or more of the party’s stock or state that there is no such corporation:

            No such corporation.

         The undersigned party understand that under F R Civ P 7.1, it will promptly file a
         supplemental statement upon any change in the information that this statement requires.




 Date:       10/7/2019                           s/Mark E. Troy, WVSB #6678
                                                               Signature of Counsel for Party
